--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "ACT"), AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED
UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH REGISTRATION.
THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION (THE "COMMISSION") OR BY ANY STATE SECURITIES ADMINISTRATION
OR REGULATORY AUTHORITY.

SUBSCRIPTION AGREEMENT

SILVERADO GOLD MINES LTD.

SUBSCRIPTION AGREEMENT made as of this _____ day of ___________ , 2006 between
Silverado Gold Mines Ltd., a British Columbia company with its corporate office
at Suite 505, 1111 West Georgia Street, Vancouver, British Columbia, Canada V6E
4M3 (the "Company") and the undersigned (the "Subscriber").

WHEREAS:

A.

The Company is offering ______________ units (the “Units”) at a price of $ US
per Unit pursuant to Rule 506 of Regulation D of the United States Securities
Act of 1933 (the “1933 Act”) and applicable state securities laws (the
"Offering"). Each Unit will be comprised of one common share of the Company
(each a “Share”) and one share purchase warrant (each a “Warrant”). Each Warrant
will entitle the subscriber to purchase one additional common share of the
Company for a one (1) year period from the effective date of the Form S-3
Registration Statement at an exercise price of $ US per share. The Warrants will
be represented by the form of warrant certificate attached hereto as Exhibit A.


B.

The Subscriber is an “accredited investor”, as defined in Rule 501 of Regulation
D of the 1933 Act.

    C.

The Subscriber desires to acquire the number of Units of the Offering set forth
on the signature page hereof on the terms and subject to the conditions of this
Subscription Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

1.                         SUBSCRIPTION FOR UNITS

1.1                       Subject to the terms and conditions hereinafter set
forth, the Subscriber hereby subscribes for and agrees to purchase from the
Company such number of Units as is set forth upon the signature page hereof at a
price, subject to adjustment in accordance with Section 2.3 of this Agreement,
equal to $0.15 US per Unit (the “Subscription Price”). Upon execution, the
subscription by the Subscriber will be irrevocable.

1.2                       The Subscriber will complete the purchase of the Units
at closing by delivering to the Company the following:

  (A)

payment of the Subscription Price by wire, bank draft, or cashier’s cheque
payable to the Company and if other than by wire, sent via Fed/ Ex to the
Company; and


--------------------------------------------------------------------------------

2

  (B)

the Investor Questionnaire Form, in the form delivered by the Company to the
Subscriber.

1.3                       Upon execution of this Subscription Agreement by the
Company, the Company agrees to sell the Units to the Subscriber for the
Subscription Price subject to the Company's right to sell to the Subscriber such
lesser number of Units as it may, in its sole discretion, deem necessary or
desirable.

1.4                       The Subscriber hereby authorizes and directs the
Company to deliver the securities to be issued to such Subscriber pursuant to
this Subscription Agreement to the Subscriber's address indicated herein.

1.5                       The Subscriber acknowledges and agrees that the
subscription for the Units and the Company's acceptance of the subscription is
not subject to any minimum subscription for the Offering.

1.6                       Any acceptance by the Company of this Subscription is
conditional upon compliance with all federal and state securities laws and other
applicable laws of the state or foreign jurisdiction in which the Subscriber is
resident. The Subscriber will deliver to the Company all other documentation,
agreements, representations and requisite government forms required by the
lawyers for the Company as required to comply with all securities laws and other
applicable laws of the jurisdiction of the Subscriber

2.                         RESTRICTED SHARE AGREEMENTS OF THE SUBSCRIBER AND
REGISTRATION RIGHTS

2.1                       The Subscriber agrees to resell the Shares, the
Warrants and any common shares issuable upon exercise of the Warrants (the
“Warrant Shares”) only in accordance with the provisions of the 1933 Act and
applicable state securities laws.

2.2                       The Subscriber acknowledges and agrees that all
certificates representing the Shares, the Warrants and the Warrant Shares are or
will be “restricted securities” under the 1933 Act and will be endorsed with the
following legend in accordance with Regulation D of the Act or such similar
legend as deemed advisable by the lawyers for the Subscriber to ensure
compliance with the 1933 Act:

> > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND
> > > SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
> > > ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> > > TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF
> > > THE ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
> > > REQUIREMENTS OF THE ACT.”

2.3                       The Company will use its best efforts to file with the
Securities and Exchange Commission (the “SEC”) within 30 days of closing, a Form
S-3 registration statement (the “Registration Statement”) to register the resale
of the Shares and the Warrant Shares by the Subscriber. The Company will use its
best efforts to ensure effectiveness of the Registration Statement within 90
days from closing.

2.4                       The Company will pay all required expenses and fees in
connection with the preparation and filing of the Registration Statement.

--------------------------------------------------------------------------------

3

3.                         REPRESENTATIONS AND WARRANTIES BY SUBSCRIBER

3.1                       The Subscriber represents and warrants to the Company
and acknowledges that the Company is relying upon the Subscriber’s
representations and warranties in agreeing to sell the Units to the Subscriber
that:

EACH SUBSCRIBER MUST INITIAL THEIR ACCREDITED INVESTOR STATUS WHERE INDICATED
BELOW TO CONFIRM THEIR ACCREDITED INVESTOR STATUS:




Initials (A)         Accredited Investor Status (Initial)   The Subscriber is an
“Accredited Investor” as defined by Rule 501 of Regulation D of the 1933 Act.

An “Accredited Investor” , as such term is defined in Rule 501 of Regulation D
of the 1933 Act, means any of the following:

(1)                       Any natural person whose individual net worth, or
joint net worth with that person's spouse, at the time of his purchase, exceeds
$1,000,000;

(2)                       Any natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with
that person's spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

(3)                       Any director, executive officer of the Company;

(4)                       Any trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
503(b)(2)(ii);

(5)                       Any private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

(6)                       Any organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership. not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

(7)                       Any bank as defined in Section 3(a)(2) of the Act or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity;

(8)                       Any insurance company as defined in Section 2(13) of
the Act;

(9)                       Any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act;

(10)                       Any Small Business Investment Company licensed by the
U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958;

--------------------------------------------------------------------------------

4

(11)                       Any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000;

(12)                       Any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors; and

(13)                       Any entity in which all of the equity owners are
accredited investors.

(B)        High Degree of Risk

The Subscriber recognizes that the purchase of Units involves a high degree of
risk in that the Company is in the early stages of development of its business
and may require substantial funds in addition to the proceeds of this private
placement;

(C)        Speculative Investment

An investment in the Company is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units;

(D)        Restricted Securities

The Subscriber understands that the Units it is purchasing are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Act only in certain limited circumstances.
In this connection, the Subscriber represents that it is familiar with SEC Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Act;

(E)        Investment Knowledge and Experience of Subscriber

The Subscriber is an investor in securities of companies in the development
stage and acknowledges that it is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters such that it is capable of evaluating the merits and risks of
the investment in the Units. The Subscriber can bear the economic risk of this
investment, and was not organized for the purpose of acquiring the Units;

(F)        Company Information

The Subscriber believes it has received all the information it considers
necessary or appropriate for deciding whether to purchase the Units, including
copies of the Company’s financial statements, including audited financial
statements, and copies of the Company’s filings with the United States
Securities and Exchange Commission. The Subscriber further represents that it
has had an opportunity to ask questions and receive answers from the Company and
the officers and directors of the Company regarding the terms and conditions of
the Offering and the business, properties, prospects and financial condition of
the Company. The Subscriber has had full opportunity to discuss this information
with the Subscriber’s legal and financial advisers prior to execution of this
Subscription Agreement;

--------------------------------------------------------------------------------

5

(G)        No SEC Review

The Subscriber hereby acknowledges that this offering of Units has not been
reviewed by the United States Securities and Exchange Commission ("SEC") and
that the Units are being issued by the Company pursuant to an exemption from
registration provided by Rule 506 of Regulation D of the 1933 Act;

(H)        Purchase Entirely for Own Account

The Units will be acquired by the Subscriber for investment for the Subscriber's
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Subscriber has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Subscriber does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Units or any
securities comprising or underlying the Units.

(I)        No Advertisements

The Subscriber is not aware of any advertisement of the Units;

(J)        Authorization

The Subscriber has full power and authority to enter into this Agreement and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors' rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

(M)        Laws of Jurisdiction of Subscriber

The Subscriber has satisfied himself or herself as to the full observance of the
laws of his or her jurisdiction in connection with any invitation to subscribe
for the Units and/or any use of this Agreement, including (i) the legal
requirements within his/her jurisdiction for the purchase of the Units, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Units.

4.                         REPRESENTATIONS BY THE COMPANY

4.1                       The Company represents and warrants to the Subscriber
that:

  (A)

The Company is a corporation duly organized, existing and in good standing under
the laws of the Province of British Columbia and has the corporate power to
conduct the business which it conducts and proposes to conduct.

        (B)

Upon issue, the Shares comprising the Units will be duly and validly issued,
fully paid and non-assessable common shares of the Company.


--------------------------------------------------------------------------------

6

5.                         CLOSING

5.1                       Closing of the purchase and sale of the Units shall
take place on ________________ at the offices of the Company or at such other
time and place as the parties may mutually agree.

6.                         MISCELLANEOUS

6.1                       Any notice or other communication given hereunder
shall be deemed sufficient if in writing and sent by registered or certified
mail, return receipt requested, addressed to the Company, at its corporate
office, at Suite 1820, 1111 West Georgia Street, Vancouver, British Columbia,
Canada V6E 4M3, Attention: Mr. Garry L. Anselmo, President, and to the
Subscriber at his address indicated on the last page of this Subscription
Agreement. Notices shall be deemed to have been given on the date of mailing,
except notices of change of address, which shall be deemed to have been given
when received.

6.2                       The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Subscription Agreement.

6.3                       This Agreement may be executed in counterpart, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

7

6.3                       Notwithstanding the place where this Subscription
Agreement may be executed by any of the parties hereto, the parties expressly
agree that all the terms and provisions hereof shall be construed in accordance
with and governed by the laws of the Province of British Columbia.

IN WITNESS WHEREOF, this Subscription Agreement is executed as of the day and
year first written above.

Number of Units Subscribed For: Units     Signature of Subscriber or Authorized
Signatory for Subscriber   (if Subscriber is not an individual):       Name of
Authorized Signatory for Subscriber   (if Subscriber is not an individual):    
  Name of Subscriber:       Address of Subscriber:               Jurisdiction of
Incorporation of Subscriber: (If   Subscriber is a Corporation)       ACCEPTED
BY:   SILVERADO GOLD MINES LTD.       Signature Of Authorized Signatory:      
Name of Authorized Signatory: Garry L. Anselmo     Position of Authorized
Signatory: President     Date of Acceptance:  


--------------------------------------------------------------------------------

8

EXHIBIT A

FORM OF WARRANT CERTIFICATE

--------------------------------------------------------------------------------

CERTIFICATE NO. [@]

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THIS WARRANT AND THE UNDERLYING SECURITIES ARE
RESTRICTED AND MAY NOT BE EXERCISED, OFFERED, RESOLD, PLEDGED OR TRANSFERRED
EXCEPT AS PERMITTED APPLICABLE FEDERAL (UNITED STATES), STATE AND FOREIGN
SECURITIES LAWS, PURSUANT TO EITHER AN EFFECTIVE REGISTRATION STATEMENT OR AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

SILVERADO GOLD MINES LTD.
A BRITISH COLUMBIA COMPANY

COMMON STOCK PURCHASE WARRANT CERTIFICATE

[DATE OF ISSUANCE]

1.        Issuance

THIS IS TO CERTIFY THAT, for value received, [NAME OF HOLDER], of [ADDRESS OF
HOLDER] (the “Holder”), shall have the right to purchase from Silverado Gold
Mines Ltd., a British Columbia company (the “Company”), [NUMBER OF WARRANTS]
([@]) fully paid and nonassessable common shares of the Company (the “Common
Shares”) at an exercise price equal to $0.25 per share (the "Exercise Price"),
subject to further adjustment as set forth in Section 6 hereof, at any time,
subject to Paragraph 7 hereof, until 5:00 P.M., Eastern time, on the [EXPIRY
DAY] day of [EXPIRY MONTH], [EXPIRY YEAR] (the “Expiration Date”).

2.        Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per Common Share payable hereunder, payable
in cash or by certified or official bank check. Upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, together
with payment of the Exercise Price for the Common Shares purchased, the Holder
shall be entitled to receive a certificate or certificates for the Common Shares
so purchased. No fractional shares shall be issued in connection with any
exercise of this Warrant. In lieu of the issuance of any fractional share, the
Company shall make a cash payment equal to the then fair market value of such
fractional share as determined by the Company’s Board of Directors.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS WARRANT CERTIFICATE, THE HOLDER
SHALL NOT BE ENTITLED TO EXERCISE ANY WARRANTS IF, AFTER GIVING EFFECT TO THE
EXERCISE, THE HOLDER WILL BE THE LEGAL OR BENEFICIAL OWNER OF MORE THAN 4.9% OF
THE COMMON SHARES OF THE COMPANY. THE HOLDER WILL PROVIDE TO THE COMPANY SUCH
INFORMATION AS THE COMPANY MAY REASONABLY REQUIRE TO ENSURE COMPLIANCE WITH THIS
PROVISION.

--------------------------------------------------------------------------------


Silverado Gold Mines Ltd. -2- Common Stock Purchase   Warrant Certificate No.
«Certno»  

3.        Reservation of Shares

The Company hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of Common Shares as shall be required for issuance upon exercise of this Warrant
(the “Warrant Shares”).

4.        Mutilation or Loss of Warrant

Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and (in the case of loss, theft or
destruction) receipt of reasonably satisfactory indemnification, and (in the
case of mutilation) upon surrender and cancellation of this Warrant, the Company
will execute and deliver a new Warrant of like tenor and date and any such lost,
stolen, destroyed or mutilated Warrant shall thereupon become void.

5.        Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Company, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.

6.        Protection Against Dilution.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (1)

If and whenever the shares at any time outstanding shall be subdivided into a
greater or consolidated into a lesser number of shares, the Exercise Price shall
be decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation, the number of shares which can be purchased upon
the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (2)

In case of any capital reorganization or of any reclassification of the capital
of the Company or in case of the consolidation, merger or amalgamation of the
Company with or into any other company, this Warrant shall after such capital
reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Company or of the Company resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (3)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Company by way of consolidation, merger, subdivision,
amalgamation or otherwise, or the payment of


--------------------------------------------------------------------------------


 

any stock dividends, then there shall automatically be an adjustment in either
or both of the number of shares which may be purchased pursuant hereto or the
price at which such shares may be purchased so that the rights evidenced hereby
shall thereafter as reasonably as possible be equivalent to those originally
granted hereby. The Company shall have the sole and exclusive power to make such
adjustments as it considers necessary and desirable.

        (4)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.

7.        Limit Price Acceleration of Exercise Price

In the event that, at any time following the date that the Company shall have
filed and obtained effectiveness of a Registration Statement registering the
resale of the shares to be acquired by the holder on exercise of the warrants,
the Company’s Common Shares shall trade at a price in excess of $0.40 per share
(the “Limit Price”) for a period of 20 consecutive trading days, then the Holder
shall have 15 days in which to elect whether or not to exercise the Warrants
(the “Accelerated Exercise Period”). In the event the Warrants are not exercised
within the Accelerated Exercise Period, they will expire and the Holder will no
longer have any right to exercise the Warrants.

8.        Transfer to Comply with the Securities Act

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the "Act") and has been issued to the
Holder for investment purposes and not with a view to the distribution of either
the Warrant or the Warrant Shares. Neither this Warrant nor any of the Warrant
Shares or any other security issued or issuable upon exercise of this Warrant
may be sold, transferred, pledged or hypothecated in the absence of an effective
registration statement under the Act relating to such security or an opinion of
counsel reasonably satisfactory to the Company that registration is not required
under the Act. Each certificate for the Warrant, the Warrant Shares and any
other security issued or issuable upon exercise of this Warrant shall contain a
legend on the face thereof, in form and substance satisfactory to counsel for
the Company, setting forth the restrictions on transfer contained in this
Section. The Holder understands that this Warrant and the stock purchasable
hereunder constitute “restricted securities” under federal securities laws and
acknowledges that Rule 144 of the Securities and Exchange Commission is not now,
and may not in the future be, available for resales of this Warrant and/or the
stock purchasable hereunder.

All certificates representing the Warrant Shares will be endorsed with the
following legend:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
> RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
> SECURITIES MAY NOT BE OFFERED FOR SALE, TRANSFERRED, PLEDGED OR RESOLD OR
> OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE
> PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH REGISTRATION REQUIREMENTS.”

9.        Payment of Taxes

The Company shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares

--------------------------------------------------------------------------------

issuable under this Warrant in the name other than that of the Holder, and in
any such case, the Company shall not be required to issue or deliver any stock
certificate until such tax or other charge has been paid or it has been
established to the Company’s satisfaction that no such tax or other charge is
due.

10.      Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

COMPANY: Silverado Gold Mines Ltd.   Attention: Garry L. Anselmo, President  
Suite 505, 1111 West Georgia Street   Vancouver, British Columbia   Canada V6E
4M3       fax: (604) 682-3519         HOLDER: At the address set forth above.

11.      Governing Law

This Warrant shall be deemed to be a contract made under the laws of the
Province of British Columbia and for all purposes shall be governed by and
construed in accordance with the laws of such Province applicable to contracts
to be made and performed entirely within such Province.

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered and its seal placed hereon by its duly authorized officer.

Silverado Gold Mines Ltd.
by its authorized signatory:

 

________________________
Garry L. Anselmo, President

--------------------------------------------------------------------------------

SUBSCRIPTION FORM

TO: Silverado Gold Mines Ltd.   A British Columbia company

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for common shares in the capital stock of Silverado Gold Mines
Ltd. (the “Shares”) referred to in the Warrant Certificate surrendered herewith
according to the terms conditions thereof and herewith makes payment by cash,
certified check or bank draft of the purchase price in full for the said shares
in accordance with the Warrant.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

NAME:   (Please Print)     ADDRESS:          

The Subscriber represents and warrants to the Company that:

  (a)

the Subscriber has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Securities Act”);

        (b)

the Subscriber is acquiring the Shares for its own account for investment, with
no present intention of dividing my interest with others or of reselling or
otherwise disposing of all or any portion of the same;

        (c)

the Subscriber does not intend any sale of the Shares either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non- occurrence of any predetermined event or circumstance;

        (d)

the Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;

        (e)

the Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Shares;

        (f)

the Shares were offered to the Subscriber in direct communication between the
Subscriber and the Company and not through any advertisement of any kind;


--------------------------------------------------------------------------------


  (g)

the Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make.

          (h)

This subscription form will also confirm the Subscriber’s understanding as
follows:

          (i)

the Shares have not been registered under the Securities Act or applicable state
“Blue Sky” laws and, therefore, the Shares may not be resold, transferred or
hypothecated without the registration of the Shares, or an opinion of counsel
satisfactory to the Company to the effect that such registration is not
necessary.

          (ii)

Only the Company can take action to register the Shares under the Securities Act
or applicable state securities law or to comply with the requirements for an
exemption under the Securities Act or applicable state securities law, and the
Company is under no obligation to do so, and does not propose to attempt to do
so.

          (iii)

The certificates representing the Shares will be endorsed with the following
legend:

         

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE OFFERED FOR SALE, TRANSFERRED, PLEDGED OR RESOLD OR
OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS
OF THE ACT OR ARE EXEMPT FROM SUCH REGISTRATION REQUIREMENTS.”

          (i)

the Subscriber is an “accredited investor”, as defined in Rule 501 of Regulation
D of the Securities Act.

Please deliver a warrant certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this _______ day of _________________________, ___________.

Signature of Subscriber:           Name of Subscriber:           Address of
Subscriber:                


--------------------------------------------------------------------------------